Exhibit 10.2

 

MAGNUM HUNTER RESOURCES CORPORATION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of
May 27, 2014, by and between Magnum Hunter Resources Corporation, a Delaware
corporation (the “Company”), and each person listed on Exhibit A attached hereto
(individually, an “Investment Entity” and collectively, the “Investment
Entities” or the “Investor”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in Section 7(q) hereof.

 

BACKGROUND

 

The Company has agreed to issue and sell to Investor, and Investor has agreed to
purchase from the Company, (i) an aggregate of 21,428,580 shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”), and
(ii) warrants to purchase an aggregate of 2,142,858 shares of Common Stock (the
“Warrants”), upon the terms and conditions set forth in that certain Securities
Purchase Agreement, dated of even date herewith, by and between the Company and
Investor (the “Purchase Agreement”).

 

AGREEMENT

 

1.             Shelf Registration.  So long as any Registrable Shares are
outstanding or may be acquired upon exercise of the Warrants, the Company shall
take the following actions:

 

(a)           On or prior to the Filing Date, the Company shall prepare and file
with the Securities and Exchange Commission (the “Commission”), and thereafter
use its reasonable best efforts to cause to be declared effective as soon as
practicable, but in any event on or prior to the Effectiveness Date, an initial
registration statement on an appropriate form under the Securities Act relating
to the offer and sale of the Registrable Shares by the Holders thereof (the
“Shelf Registration Statement”) from time to time in accordance with the methods
of distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act (hereinafter, the “Shelf Registration”). In the event that
Form S-3 is not available for the registration of the resale of Registrable
Shares hereunder, the Company shall (i) file the Shelf Registration Statement on
Form S-1 and (ii) as soon as practicable after Form S-3 is available for that
purpose, file a pre- or post-effective amendment to the Shelf Registration
Statement to convert the Shelf Registration Statement into a registration
statement on Form S-3. Such Shelf Registration Statement shall include the plan
of distribution attached hereto as Exhibit B, as may be modified in response to
any comments received from the Commission.  Notwithstanding the foregoing, if
for any reason the Commission does not permit the Company to include any or all
of the Registrable Shares in the initial Shelf Registration Statement due to
limitations on the use of Rule 415 of the Securities Act for the resale of the
Registrable Shares by the Holders (a “Rule 415 Limitation”), and/or the
Commission informs the Company that certain of the selling stockholders would be
deemed to be statutory underwriters, the Company agrees to notify the Holders
thereof and use its reasonable best efforts to promptly file amendments to the
initial Shelf Registration Statement as required by the Commission and/or
withdraw the initial Shelf Registration Statement and file a new registration
statement on Form S-1 or such other form available for registration of the
Registrable Shares as a secondary offering, in either case covering the maximum
number of

 

--------------------------------------------------------------------------------


 

Registrable Shares permitted to be registered by the Commission and avoid the
selling stockholders being deemed to be statutory underwriters; provided,
however, that prior to such amendment or subsequent Shelf Registration
Statement, the Company shall be obligated to use its reasonable best efforts to
advocate with the Commission for the registration of all of the Registrable
Shares and against the selling stockholders being deemed statutory underwriters
in accordance with Commission guidance, including without limitation, the
Compliance and Disclosure Interpretation “Securities Act Rules” No. 612.09, and
the Securities Act.  In the event the Company amends the initial Shelf
Registration Statement or files a subsequent Shelf Registration Statement, as
the case may be, the Company will use its reasonable best efforts to file with
the Commission, as promptly as allowed by the Commission, Commission guidance or
the Securities Act, one or more registration statements covering those
Registrable Shares not included in the initial Shelf Registration Statement as
amended or the subsequent Shelf Registration Statement.  The number of
Registrable Shares that may be included in each such registration statement
shall be allocated among the Holders thereof in proportion (as nearly as
practicable) to the number of Registrable Shares owned by each Holder or in such
other proportion as is necessary to avoid the selling stockholders being deemed
to be statutory underwriters, which reductions shall be applied to the Holders
on a pro rata basis based on the total number of Registrable Shares held by such
Holders.  Neither the Company nor any subsidiary or affiliate thereof shall
identify any Investment Entity as an underwriter in any public disclosure or
filing with the Commission, the New York Stock Exchange or any other trading
market; provided, however, that the foregoing shall not prohibit the Company
from including the disclosure found in the “Plan of Distribution” section
attached hereto as Exhibit B in the Shelf Registration Statement.  Unless
otherwise specifically stated herein, the term “Shelf Registration Statement”
shall refer individually to the initial Shelf Registration Statement and to each
subsequent Shelf Registration Statement, if any.  By 9:30 a.m. New York time on
the Business Day following the date a Shelf Registration Statement has been
declared effective by the Commission, the Company shall file with the Commission
in accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Shelf Registration Statement,
unless such final prospectus is included in the Shelf Registration Statement at
the time of effectiveness.

 

(b)           The Company shall use its reasonable best efforts to keep the
Shelf Registration Statement continuously effective until the date on which all
Registrable Shares cease to be Registrable Shares (such period being called the
“Shelf Registration Period”).  The Company shall be deemed not to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Registration Period if it voluntarily takes, or fails to take,
any action that would directly result in Holders of Registrable Shares covered
thereby not being able to offer and sell such Registrable Shares during such
period, unless such action is required by applicable law or except as provided
in Section 2(h).

 

(c)           Notwithstanding any other provisions of this Agreement to the
contrary, the Company shall cause (i) the Shelf Registration Statement (as of
the effective date of Shelf Registration Statement), any amendment thereof (as
of the effective date thereof) or supplement thereto (as of its date), (A) to
comply in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the Commission and (B) not to
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or

 

2

--------------------------------------------------------------------------------


 

necessary in order to make the statements therein not misleading, and (ii) any
related prospectus, preliminary prospectus or Permitted Free Writing Prospectus
and any amendment thereof or supplement thereto, as of its date, (A) to comply
in all material respects with the applicable requirements of the Securities Act
and the rules and regulations of the Commission and (B) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading;  provided,
however, the Company shall have no such obligations or liabilities with respect
to any written information pertaining to any Holder and furnished to the Company
by or on behalf of such Holder specifically for inclusion therein.

 

(d)           If (i) the Shelf Registration Statement is not filed with the
Commission on or prior to the Filing Date or is not declared effective by the
Commission on or prior to the Effectiveness Date, or (ii) after its effective
date and during the Shelf Registration Period (except by reason of the filing of
a post-effective amendment required in connection with the Company’s filing of
an amendment thereto or to convert the Shelf Registration Statement into a
registration statement on Form S-3, for a period of up to 20 calendar days or 75
calendar days if the Company receives written comments from the Commission
relating to such post-effective amendment (a “Special Grace Period”) (which
Special Grace Period so long as it does not occur within 10 Trading Days
immediately prior to, or immediately following, a Grace Period shall not be
treated as an “Event” hereunder), the Shelf Registration Statement ceases for
any reason to be effective as to all Registrable Shares or the Holders are
otherwise not permitted to utilize the prospectus therein to resell such
Registrable Shares for any reason (other than solely due to the inaccuracy of
any information relating to any such Holder provided in writing by such Holder
to the Company specifically for inclusion in the Shelf Registration Statement),
in each case, for more than an aggregate of 45 days (which need not be
consecutive days) during any 90-day period or more than an aggregate of 90 days
(which need not be consecutive days) during any 12-month period (a “Grace
Period”) or (iii) the Company fails to satisfy the current public information
requirement pursuant to Rule 144(c)(1) as a result of which the Holders are
unable to sell Registrable Shares without restriction under Rule 144 (or any
successor thereto) (any such failure or breach being referred to as an “Event,”
and the date on which an Event occurs being referred to herein as the “Event
Date”), then, on each Event Date and on each one-month anniversary of such Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder, as liquidated
damages and not as a penalty, an amount in cash equal to one percent (1%) of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for any Registrable Shares then held by such Holder. The parties agree that the
maximum aggregate liquidated damages payable to a Holder (A) under clauses
(i) and (ii) of this Section 1(d) shall be five percent (5%) of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement for any
Registrable Shares then held by such Holder and (B) under clause (iii) of this
Section 1(d) shall be ten percent (10%) of the aggregate purchase price paid by
such Holder pursuant to the Purchase Agreement for any Registrable Shares then
held by such Holder, and that the payments set forth in this Section 1(d) shall
constitute the Holders’ exclusive monetary remedy for any and all such Events,
but shall not affect the right of the Holders to seek injunctive relief. The
liquidated damages paid pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event. For the
avoidance of doubt, (A) if the Commission does not permit the Company to include
any or all of the Registrable Shares in the

 

3

--------------------------------------------------------------------------------


 

initial Shelf Registration Statement or a subsequent Shelf Registration
Statement due to the 415 Limitation or otherwise, then such failure to register
the re-sale of such Registrable Shares for such reason shall constitute an
“Event” pursuant to this Section 1(d), and (B) an Event may be cured for
purposes of this Section 1(d) even though the failure or condition that resulted
in such Event is remedied after the applicable dates specified in clause
(i) above or after the expiration of the applicable time period specified in
clause (ii) above.

 

2.             Registration Procedures.  In connection with the Shelf
Registration contemplated by Section 1 hereof, during the Shelf Registration
Period, the following provisions shall apply:

 

(a)           At the time the Commission declares the Shelf Registration
Statement effective, each Holder shall be named as a selling stockholder in the
Shelf Registration Statement and the related prospectus in such a manner as to
permit such Holder to deliver such prospectus to purchasers of Registrable
Shares included in the Shelf Registration Statement in accordance with
applicable law, subject to the terms and conditions hereof. From and after the
date the Shelf Registration Statement is declared effective, any Holder not
named as a selling stockholder in the Shelf Registration Statement at the time
of effectiveness may request that the Company amend or supplement the Shelf
Registration Statement to include such Holder as a selling stockholder, and the
Company shall, as promptly as practicable and in any event upon the later of
(x) five (5) Business Days after such date or (y) five (5) Business Days after
the expiration of any Deferral Period (as defined in Section 2(h)) that is
either in effect or put into effect within five (5) Business Days of such date:

 

(i)            if required by applicable law, prepare and file with the
Commission a post-effective amendment to the Shelf Registration Statement or
prepare and, if required by applicable law, file a supplement to the related
prospectus or a supplement or amendment to any document incorporated therein by
reference or file with the Commission any other required document so that the
Holder is named as a selling stockholder in the Shelf Registration Statement and
the related prospectus in such a manner as to permit such Holder to deliver such
prospectus to purchasers of such Holder’s Registrable Shares included in the
Shelf Registration Statement in accordance with applicable law and, if the
Company shall file a post-effective amendment to the Shelf Registration
Statement, use its reasonable best efforts to cause such post-effective
amendment to be declared effective under the Securities Act as promptly as is
practicable, but in any event by the date (the “Amendment Effectiveness Deadline
Date”) that is sixty (60) days after the date such post-effective amendment is
required by this clause to be filed;

 

(ii)           provide such Holder copies of any documents filed pursuant to
Section 2(a)(i); and

 

(iii)          notify such Holder as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to  Section 2(a)(i);

 

provided, that if the request by such Holder is delivered during a Deferral
Period, the Company shall so inform the Holder making such request and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance with this Section 2(a)

 

4

--------------------------------------------------------------------------------


 

and Section 2(h) of this Agreement. Notwithstanding anything contained herein to
the contrary, the Amendment Effectiveness Deadline Date shall be extended by
five (5) Business Days from the expiration of a Deferral Period if such Deferral
Period shall be in effect on the Amendment Effectiveness Deadline Date; and
provided, further, that in no event shall the Company be required to file
pursuant to this Section 2(a) in the case where a post-effective amendment is
required, more than one post-effective amendment to the Shelf Registration
Statement in any 120-day period.

 

(b)           The Company shall notify the Holders of the Registrable Shares
included within the coverage of the Shelf Registration Statement (which notice
may, at the discretion of the Company (or as required pursuant to Section 2(h)),
state that it constitutes a Deferral Notice, in which event the provisions of
Section 2(h) shall apply):

 

(i)            when the Shelf Registration Statement or any amendment thereto
has been filed with the Commission and when the Shelf Registration Statement or
any post-effective amendment thereto has become effective;

 

(ii)           of any request by the Commission for amendments or supplements to
the Shelf Registration Statement or the prospectus included therein or for
additional information;

 

(iii)          of the issuance by the Commission of any stop order suspending
the effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose and of any other action, event or failure to act
that would cause the Shelf Registration Statement not to remain effective; and

 

(iv)          of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose.

 

(c)           The Company shall use commercially reasonable efforts to obtain
the withdrawal at the earliest possible time of any stop order suspending the
effectiveness of the Shelf Registration Statement and the elimination of any
other impediment to the continued effectiveness of the Shelf Registration
Statement.

 

(d)           The Company shall promptly furnish to each Holder of Registrable
Shares included within the coverage of the Shelf Registration Statement, without
charge, if the Holder so requests in writing, at least one (1) conformed copy of
the Shelf Registration Statement and any post-effective amendment thereto,
including financial statements and schedules and all exhibits thereto (including
those, if any, incorporated by reference).

 

(e)           The Company shall promptly deliver to each Holder of Registrable
Shares included within the coverage of the Shelf Registration Statement, without
charge, copies of the prospectus (including each preliminary prospectus)
included in the Shelf Registration Statement and any amendment thereof or
supplement thereto and any Permitted Free Writing Prospectus used in connection
therewith as such Holder may reasonably request. The Company consents, subject
to the provisions of this Agreement and except during such periods that a
Deferral Notice

 

5

--------------------------------------------------------------------------------


 

is outstanding and has not been revoked, to the use of the prospectus and each
amendment or supplement thereto used in connection therewith by each of the
selling Holders in connection with the offering and sale of the Registrable
Shares covered by the prospectus, or any amendment or supplement thereto,
included in the Shelf Registration Statement.

 

(f)            The Company shall use reasonable efforts to register or qualify,
or cooperate with the Holders of the Registrable Shares included in the Shelf
Registration Statement in connection with the registration or qualification of,
the resale of the Registrable Shares under applicable securities or “blue sky”
laws of such states of the United States as any such Holder requests in writing
and to do any and all other acts or things necessary or advisable to enable the
offer and sale in such jurisdictions of the Registrable Shares covered by the
Shelf Registration Statement;  provided, however, that the Company shall not be
required to (i) qualify generally to do business in any jurisdiction where it is
not then so qualified or (ii) take any action that would subject it to general
service of process or to taxation in any jurisdiction to which it is not then so
subject.

 

(g)           The Company shall, at its sole expense, upon appropriate notice
from any Holder of Registrable Shares stating that Registrable Shares have been
sold pursuant to an effective Shelf Registration Statement, timely prepare and
deliver certificates representing the Registrable Shares to be delivered to a
transferee pursuant to the Shelf Registration Statement, which certificates
shall be free, to the extent permitted by the Purchase Agreement and under law,
of any restrictive legends and in such denominations and registered in such
names as such Holder may request.

 

(h)           Upon (i) the issuance by the Commission of a stop order suspending
the effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under
Section 7(d) or 7(e) of the Securities Act, (ii) the occurrence of any event or
the existence of any fact (a “Material Event”) as a result of which (x) the
Shelf Registration Statement shall contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading or (y) any prospectus
included in the Shelf Registration Statement shall contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iii) the occurrence
or existence of any corporate development or pending corporate development that,
in the reasonable judgment of the Company, makes it necessary to suspend the
availability of the Shelf Registration Statement and the related prospectus for
a period of time, or (iv) the Company’s having filed a document pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act that, in the reasonable
judgment of the Company, must be included in the Shelf Registration Statement
pursuant to a post-effective amendment to the Shelf Registration Statement or
supplement to the related prospectus (any such document, an “Exchange Act
Report”):

 

(A)          in the case of clause (ii) above, subject to clause (C) below and
the next sentence, as promptly as practicable, the Company shall prepare and
file, if necessary pursuant to applicable law, a post-effective amendment to the
Shelf Registration Statement or a supplement to the related prospectus or any
document incorporated therein by reference or file any other required document
that would be incorporated by reference into the Shelf Registration Statement
and related prospectus so that (1) the Shelf

 

6

--------------------------------------------------------------------------------


 

Registration Statement does not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading and (2) such prospectus does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, as
thereafter delivered to the purchasers of the Registrable Shares being sold
thereunder, and, in the case of a post-effective amendment to the Shelf
Registration Statement, subject to the next sentence, use reasonable efforts to
cause it to be declared effective as promptly as is practicable;

 

(B)          in the case of clause (iv) above, subject to clause (C) below, as
promptly as practicable, but in no event more than five (5) Business Days,
following the Company’s filing of an Exchange Act Report, the Company shall
prepare and file, if necessary, pursuant to applicable law, a post-effective
amendment to the Shelf Registration Statement or a supplement to the related
prospectus incorporating by reference the Exchange Act Report into the Shelf
Registration Statement or including within such post-effective amendment or
supplement the information contained in the related Exchange Act Report; and

 

(C)          the Company shall give notice to the Holders that the availability
of the Shelf Registration Statement is suspended (a “Deferral Notice”) and, upon
receipt of any Deferral Notice, each Holder agrees not to sell any Registrable
Shares pursuant to the Shelf Registration Statement until such Holder’s receipt
of copies of the supplemented or amended prospectus provided for in clause
(A) or (B) above, or until it is advised in writing by the Company that the
prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such prospectus.

 

The Company will use its reasonable best efforts to ensure that the use of the
prospectus with respect to the Shelf Registration Statement may be resumed
(w) in the case of clause (i) above, as promptly as is practicable, (x) in the
case of clause (ii) above, as soon as, in the reasonable judgment of the
Company, public disclosure of such Material Event would not be prejudicial to or
contrary to the material interests of the Company, (y) in the case of clause
(iii) above, as soon as, in the reasonable judgment of the Company, such
suspension is no longer necessary. Any such period during which the availability
of the Shelf Registration Statement and any related prospectus is suspended is
referred to as the “Deferral Period.”  Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of a Holder in accordance with the terms of the
Securities Purchase Agreement in connection with any sale of Registrable Shares
with respect to which a Holder has entered into a contract for sale prior to
such Holder’s receipt of the notice of a Deferral Period and for which such
Holder has not yet settled.

 

(i)            The Company will comply with all rules and regulations of the
Commission to the extent and so long as they are applicable to the Shelf
Registration and will make generally available to its security holders (or
otherwise provide in accordance with Section 11(a) of the Securities Act) an
earnings statement (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder, no later than 45
days after the end

 

7

--------------------------------------------------------------------------------


 

of a 12-month period (or 90 days, if such period is a fiscal year) beginning
with the Company’s first fiscal quarter commencing after the effective date of
the Shelf Registration Statement.

 

(j)            If requested in writing in connection with a disposition of
Registrable Shares pursuant to the Shelf Registration Statement, the Company
shall make reasonably available for inspection during normal business hours by a
representative for the Holders holding a majority of the number of such
Registrable Shares, any broker-dealers, attorneys and accountants retained by
such holders, and any attorneys or other agents retained by a broker-dealer
engaged by such Holders, all relevant financial and other records and pertinent
corporate documents and properties of the Company and its subsidiaries, and
cause the appropriate officers, directors and employees of the Company and its
subsidiaries to make reasonably available for inspection during normal business
hours on reasonable notice all relevant information reasonably requested by such
representative for the Holders, or any such broker-dealers, attorneys or
accountants in connection with such disposition, in each case as is customary
for similar “due diligence” examinations; provided, that such persons shall
first agree in writing with the Company that any information that is reasonably
and in good faith designated by the Company in writing as confidential at the
time of delivery of such information shall be kept confidential by such persons
and shall be used solely for the purposes of exercising rights under this
Agreement, unless (i) disclosure of such information is required by court or
administrative order or is necessary to respond to inquiries of regulatory
authorities, (ii) disclosure of such information is required by law (including
any disclosure requirements pursuant to federal securities laws in connection
with the filing of the Shelf Registration Statement or the use of any prospectus
or Permitted Free Writing Prospectus referred to in this Agreement) or
(iii) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by any such person, and provided
further that the foregoing inspection and information gathering shall, to the
greatest extent possible, be coordinated on behalf of all the Holders and the
other parties entitled thereto by one legal counsel (“Holders Counsel”)
designated by the Holders holding a majority of the number of Registrable Shares
held by Holders with respect to such Shelf Registration Statement.

 

(k)           To the extent the Holders designate a Holders Counsel, the Company
shall (i) permit such Holders Counsel to review and comment upon (A) the Shelf
Registration Statement at least five (5) Business Days prior to its filing with
the Commission and (B) all Permitted Free Writing Prospectuses and all
amendments to the Shelf Registration Statement within a reasonable number of
days, but in any event not less than two (2) Business Days, prior to their
filing with the Commission, and (ii) not file the Shelf Registration Statement
or amendment thereof or any Free Writing Prospectus in a form to which such
Holders Counsel reasonably objects. The Company shall furnish to any such
Holders Counsel, without charge, (x) copies of any correspondence from the
Commission or the staff of the Commission to the Company or its representatives
relating to the Shelf Registration Statement or any document incorporated by
reference therein, (y) promptly after the same is prepared and filed with the
Commission, one copy of the Shelf Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by a Holder, and all
exhibits thereto; and (z) promptly upon the effectiveness of the Shelf
Registration Statement, one copy of the prospectus included in the Shelf
Registration Statement and all

 

8

--------------------------------------------------------------------------------


 

amendments and supplements thereto. The Company shall reasonably cooperate with
any such Holders Counsel in performing the Company’s obligations pursuant to
this Section 2.

 

3.             Holder’s Obligations.

 

(a)           Each Holder agrees promptly upon written request by the Company to
furnish to the Company all information required to be disclosed under Item 507
of Regulation S-K under the Securities Act and any other material information
regarding such Holder and the distribution of such Registrable Shares as the
Company may from time to time reasonably request.  It shall be a condition
precedent to the obligation of the Company to take any action pursuant to
Sections 1 and 2 of this Agreement with respect to the Registrable Shares of any
Holder that such Holder shall furnish to the Company such information about
itself, its Registrable Shares and its intended method of distribution of its
Registrable Shares as is reasonably required to effect registration of such
Holder’s Registrable Shares.

 

(b)           Each Holder represents that it has not prepared or had prepared on
its behalf or used or referred to, and agrees that it will not prepare or have
prepared on its behalf or use or refer to, any Free Writing Prospectus, and has
not distributed and will not distribute any written materials in connection with
the offer or sale of the Registrable Shares, in each case without the prior
express written consent of the Company. Any such Free Writing Prospectus
consented to by the Company, or any Free Writing Prospectus prepared by or on
behalf of or otherwise used or referred to by the Company in connection with the
offer or sale of the Registrable Shares, is referred to herein as a “Permitted
Free Writing Prospectus.”

 

4.             Registration Expenses.

 

(a)           All fees and expenses incurred in connection with registrations,
filings or qualifications pursuant to Sections 1 and 2 of this Agreement (other
than those specified in Section 4(b)) will be borne by the Company, regardless
of whether the Shelf Registration Statement is ever filed or becomes effective,
including without limitation:

 

(i)            all registration and filing fees and expenses;

 

(ii)           all fees and expenses of compliance with federal securities and
state “blue sky” or securities laws;

 

(iii)          all expenses of printing (including, without limitation, printing
certificates and prospectuses), messenger and delivery services and telephone;

 

(iv)          all fees and disbursements of counsel for the Company; and

 

(v)           all fees and disbursements of independent certified public
accountants of the Company (including, without limitation, the expenses of any
special audit required by or incident to such performance).

 

The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses

 

9

--------------------------------------------------------------------------------


 

of any annual audit and the fees and expenses of any person, including special
experts, retained by the Company.

 

(b)           All underwriting discounts, selling commissions and stock transfer
taxes applicable to the sale of the Registrable Shares and fees and
disbursements of counsel for any Holder shall be borne by the Holders.

 

5.             Indemnification.

 

(a)           The Company agrees to indemnify and hold harmless each Holder
holding Registrable Shares included within the coverage of the Shelf
Registration Statement, the directors, officers, employees, Affiliates and
agents of each such Holder and each person who controls any such Holder within
the meaning of the Securities Act or the Exchange Act (collectively, the “Holder
Indemnified Parties”) from and against any losses, claims, damages or
liabilities, joint or several, or any actions in respect thereof to which each
Holder Indemnified Party may become subject under the Securities Act or the
Exchange Act, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement or in
any amendment thereof, in each case at the time such became effective under the
Securities Act, or in any Disclosure Package or (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Disclosure Package,
in the light of the circumstances under which they were made) not misleading,
and shall reimburse, as incurred, the Holder Indemnified Parties for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability or action in respect
thereof; provided, however, that the Company shall not be liable in any such
case to a Holder to the extent that such loss, claim, damage or liability arises
out of or is based upon any untrue statement or omission made in the Shelf
Registration Statement or the Disclosure Package in reliance upon and in
conformity with written information pertaining to such Holder and furnished to
the Company by or on behalf of such Holder specifically for inclusion therein;
and provided, further, however, that this indemnity agreement will be in
addition to any liability that the Company may otherwise have to such Holder
Indemnified Party.

 

(b)           Each Holder holding Registrable Shares covered by the Shelf
Registration Statement severally, and not jointly, agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Shelf Registration Statement, as well as any officers, employees, Affiliates and
agents of the Company, and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act (a “Company Indemnified
Party”) from and against any losses, claims, damages or liabilities or any
actions in respect thereof, to which a Company Indemnified Party may become
subject under the Securities Act or the Exchange Act, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Shelf Registration Statement or in any amendment thereof, in each case at the
time such became effective under the Securities Act, or in any Disclosure
Package, or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Disclosure Package or any prospectus, in the light of the
circumstances under which they were made) not misleading, but in

 

10

--------------------------------------------------------------------------------


 

each case only to the extent that the untrue statement or omission or alleged
untrue statement or omission was made in reliance upon and in conformity with
written information pertaining to such Holder and furnished to the Company by or
on behalf of such Holder specifically for inclusion therein; and, subject to the
limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company Indemnified Parties for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
loss, claim, damage, liability or action in respect thereof. This indemnity
agreement will be in addition to any liability that such Holder may otherwise
have to the Company Indemnified Parties. Notwithstanding any other provision of
this Section 5(b), no Holder shall be required to indemnify or hold harmless any
Company Indemnified Party in an amount in excess of the amount by which the net
proceeds received by such Holder from the sale of the Registrable Shares
pursuant to the Shelf Registration Statement exceeds the amount of damages that
such Holder has otherwise been required to pay by reason of such untrue
statement or omission.

 

(c)           Promptly after receipt by a Holder Indemnified Party or a Company
Indemnified Party (each, an “Indemnified Party”) of notice of the commencement
of any action or proceeding (including a governmental investigation), such
Indemnified Party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 5, notify the indemnifying party of the
commencement thereof; but the omission to so notify the indemnifying party will
not relieve the indemnifying party from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
the indemnifying party has been materially prejudiced by such failure. In case
any such action is brought against any Indemnified Party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party, and
after notice from the indemnifying party to such Indemnified Party of its
election so to assume the defense thereof the indemnifying party will not be
liable to such Indemnified Party under this Section 5 for any legal or other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof; provided, however, if such Indemnified Party shall have been
advised by counsel that there are one or more defenses available to it that are
in conflict with those available to the indemnifying party (in which case the
indemnifying party shall not have the right to direct the defense of such action
on behalf of the Indemnified Party), and the reasonable fees and expenses of
such Indemnified Party’s counsel shall be borne by the indemnifying party. In no
event shall the indemnifying party be liable for the fees and expenses of more
than one counsel (together with appropriate local counsel) at any time for any
Indemnified Party in connection with any one action or separate but
substantially similar or related actions arising in the same jurisdiction out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld or delayed), effect any settlement of any pending or
threatened action in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party unless such settlement (i) includes an unconditional release of such
Indemnified Party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Party.

 

11

--------------------------------------------------------------------------------


 

(d)           If the indemnification provided for in this Section 5 is
unavailable or insufficient to hold harmless an Indemnified Party under
subsections (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to in
subsection (a) or (b) above in such proportion as is appropriate to reflect the
relative fault of the indemnifying party or parties on the one hand and the
Indemnified Party on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof) as well as any other relevant equitable considerations. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Holder or Holder Indemnified
Party, as the case may be, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid by an Indemnified Party as a result of
the losses, claims, damages or liabilities referred to in the first sentence of
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any action or claim that is the subject of this subsection (d). The
parties agree that it would not be just and equitable if contributions were
determined by  pro rata  allocation (even if the Holders were treated as one
entity for such purpose) or any other method of allocation that does not take
account of the equitable considerations referred to above. Notwithstanding any
other provision of this Section 5(d), no Holder shall be required to contribute
any amount in excess of the amount by which the net proceeds received by such
Holder from the sale of the Registrable Shares pursuant to the Shelf
Registration Statement exceeds the amount of damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(e)           The agreements contained in this Section 5 shall survive the sale
of the Registrable Shares pursuant to the Shelf Registration Statement and shall
remain in full force and effect, regardless of any termination or cancellation
of this Agreement or any investigation made by or on behalf of any Indemnified
Party.

 

6.             The Company covenants that, if at any time before the end of the
applicable Shelf Registration Period, the Company is not subject to the
reporting requirements of the Exchange Act, it will take such further action as
may be required from time to time to enable the Holders to sell Registrable
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rules 144 and 144A (including the requirements of
Rule 144A(d)(4)) under the Securities Act. Upon the request of any Holder, the
Company shall deliver to such Holder a written statement as to whether it has
complied with such requirements.

 

7.             Miscellaneous.

 

(a)           Recapitalizations, Exchanges, Etc.  The provisions of this
Agreement shall apply to the full extent set forth herein with respect to
(i) the Registrable Shares, (ii) any and all securities of the Company into
which the Registrable Shares are converted, exchanged or substituted in any
recapitalization or other capital reorganization by the Company and (iii) any

 

12

--------------------------------------------------------------------------------


 

and all equity securities of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in conversion of, in exchange for or in
substitution of, the shares of Registrable Shares and shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations and the like occurring after the date hereof. The Company
shall cause any successor or assign (whether by merger, consolidation, sale of
assets or otherwise) to assume this Agreement or enter into a new registration
rights agreement with the Holders on terms substantially the same as this
Agreement as a condition of any such transaction.

 

(b)           No Inconsistent Agreements.  The Company will not on or after the
date of this Agreement enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.

 

(c)           No Piggyback on Registration; Other Registration Statements.
Without the prior written consent of the Holders of a majority of the
Registrable Shares, no Shelf Registration Statement relating to the offer and
sale of Registrable Shares shall register any transaction in any securities of
the Company, other than the offer and sale of Registrable Shares by the Holders
thereof.  The Company shall not cause any other registration statements to be
declared effective by the Commission prior to the time that all Registrable
Shares are registered pursuant to a Shelf Registration Statement that is
declared effective by the Commission (the “Effective Time”), provided that this
Section 7(c) shall not prohibit the Company from causing any registration
statement that was filed prior to the date hereof to be declared effective by
the Commission prior to the Effective Time.

 

(d)           Interpretation.  Article, Section and Annex references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including, without limitation.”

 

(e)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the written consent of the
Company and the Holders of a majority in number of then outstanding Registrable
Shares; provided, however, that no such amendment that materially and adversely
affects the rights of any Holder shall be binding on such Holder without such
Holder’s written consent. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
the Shelf Registration Statement and that does not directly or indirectly affect
the rights of other Holders may be given by Holders of at least a majority of
the Registrable Shares being sold by such Holders pursuant to the Shelf
Registration Statement; provided, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the immediately preceding sentence. Each Holder of Registrable Shares
outstanding at the time of any such amendment, modification, supplement, waiver
or consent or thereafter shall be bound by any

 

13

--------------------------------------------------------------------------------


 

such amendment, modification, supplement, waiver or consent effected pursuant to
this Section 7(e) with respect to such Holder’s Registrable Shares, whether or
not any notice, writing or marking indicating such amendment, modification,
supplement, waiver or consent appears on the Registrable Shares. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement, and any consent to any departure from the
terms of any provision of this Agreement shall be effective only in the specific
instance and for the specific purpose for which made or given. No failure or
delay on the part of any party in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any right, power or remedy. The remedies
provided for herein are cumulative and are not exclusive of any remedies that
may be available to a party at law or in equity or otherwise. A copy of each
amendment, modification or supplement to this Agreement shall be delivered by
the Company to each Holder.  The Company shall give prompt notice of any
amendment or termination hereof or waiver hereunder to any party hereto that did
not consent in writing to such amendment, termination, or waiver.

 

(f)            Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (i) personal delivery to the party
to be notified; (ii) when sent, if sent by electronic mail or facsimile during
the recipient’s normal business hours, and if not sent during normal business
hours, then on the recipient’s next business day; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) business day after the business day of deposit
with a nationally recognized overnight courier, freight prepaid, specifying
next-day delivery, with written verification of receipt.  All communications
shall be sent to the following addresses:

 

If to the Company, to:

 

Magnum Hunter Resources Corporation
777 Post Oak Boulevard, Suite 650
Houston, TX 77056
Facsimile:  (832) 369-6992
Attention:  Paul M. Johnston, Senior Vice President and General Counsel

 

With copies to:

 

Bracewell & Giuliani LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002-2770
Facsimile: (713) 437-5318
Attention: Charles H. Still, Jr.

 

If to a Holder, at the most current address shown for such Holder in the records
of the Company, or to such other address as the Company or such Holder may
designate in writing.

 

(g)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the parties hereto as
hereinafter provided. The rights

 

14

--------------------------------------------------------------------------------


 

of the Holders contained in this Agreement shall be automatically asssignable
and transferrable by Investor to any transferee or assignee to which all or any
portion of the Registrable Shares are transferred, provided, that (i) Investor
agrees in writing with the transferee or assignee to assign such rights and a
copy of such agreement is furnished to the Company promptly following such
assignment; (ii) the Company is, within a reasonable time after such transfer,
furnished with written notice of (a) the name and address of such transferee,
and (b) the securities with respect to which such registration rights are being
transferred; (iii) the transferee or assignee agrees in writing to become a
party to this Agreement and be fully bound by, and subject to, all of the terms
and conditions of this Agreement as though an original party hereto;
(iv) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act or applicable state securities laws if so required; and (v) such
transfer and assignment shall have been conducted in accordance with all
applicable federal and state securities laws. All of the obligations of the
Company hereunder shall survive any such transfer.

 

Neither this Agreement nor any of the rights or duties of the Company set forth
herein shall be assigned by the Company, in whole or in part, without having
first received the written consent of the Holders of a majority of the then
outstanding Registrable Shares.

 

(h)           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterpart, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same agreement.

 

(i)            Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(j)            Governing Law; Jurisdiction.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to principles of conflicts of laws.  Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.

 

(k)           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by virtue of any applicable law,
or due to any public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby
are fulfilled to the extent possible.

 

15

--------------------------------------------------------------------------------


 

(l)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein, superseding all prior agreements
and understandings among the parties with respect to such subject matter.

 

(m)          Further Assurances.  Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.

 

(n)           Termination.  This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Shelf Registration Period, except
that the obligations arising under Sections 4 and 5 shall remain in effect in
accordance with their terms.

 

(o)           Securities Held by the Company.  Whenever the consent or approval
of Holders of a specified number of Registrable Shares or Registrable Shares is
required hereunder, shares of Common Stock held by the Company or its
subsidiaries shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage.

 

(p)           Independent Nature of Obligations. The obligations of each
Investment Entity under this Agreement are several and not joint with the
obligations of any other Investment Entity, and no Investment Entity shall be
responsible in any way for the performance of the obligations of any other
Investment Entity under this Agreement. The failure or waiver of performance
under this Agreement by any Investment Entity shall not excuse performance by
any other Investment Entity. Each Investment Entity shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investment Entity to be joined as an additional party in any proceeding
for such purpose.

 

(q)           Definitions.  The following terms shall have the following
meanings:

 

(i)            “Affiliate” means, with respect to any specified person, an
“affiliate,” as defined in Rule 144(a)(1) of the Securities Act, of such person.

 

(ii)           “Agreement” shall have the meaning set forth in the recitals
hereto.

 

(iii)          “Amendment Effectiveness Deadline Date” shall have the meaning
set forth in Section 2(a)(i).

 

(iv)          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which banking institutions in New York City are authorized or
required by law or executive order to close.

 

(v)           “Closing Date” shall mean the closing date of the sale and
issuance of the Registrable Shares pursuant to the Purchase Agreement.

 

(vi)          “Commission” shall have the meaning set forth in Section 1(a).

 

(vii)         “Common Stock” shall have the meaning set forth in the recitals
hereto.

 

16

--------------------------------------------------------------------------------


 

(viii)        “Company” shall have the meaning set forth in the recitals hereto.

 

(ix)          “Company Indemnified Party” shall have the meaning set forth in
Section 5(b).

 

(x)           “Deferral Notice” shall have the meaning set forth in
Section 2(h)(C).

 

(xi)          “Deferral Period” shall have the meaning set forth in
Section 2(h).

 

(xii)         “Disclosure Package” means, with respect to any offer or sale of
Registrable Securities pursuant to the Shelf Registration Statement, (i) any
preliminary or final prospectus included in such Shelf Registration Statement
and any amendment or supplement thereto, and (ii) each Permitted Free Writing
Prospectus, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of Registrable Shares at the
time of sale of such Registrable Shares (including, without limitation, a
contract of sale).

 

(xiii)        “Effective Time” shall have the meaning set forth in Section 7(c).

 

(xiv)        “Effectiveness Date” means, with respect to the Shelf Registration
Statement required to be filed under Section 1(a), the 90th calendar day
following the Closing Date; provided, however, that, if the Company receives
written comments from the Commission relating to the filed Shelf Registration
Statement, then the “Effectiveness Date” shall be the 120th calendar day
following the Closing Date; provided, however, that if the Effectiveness Date
falls on a day that is not a Business Day, then the Effectiveness Date shall be
extended to the next Business Day.

 

(xv)         “Event” shall have the meaning set forth in Section 1(d).

 

(xvi)        “Event Date” shall have the meaning set forth in Section 1(d).

 

(xvii)       “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(xviii)      “Exchange Act Report” shall have the meaning set forth in
Section 2(h).

 

(xix)        “Filing Date” means, with respect to the Shelf Registration
Statement required to be filed under Section 1(a), the 10th calendar day
following the Closing Date;  provided, however, that if the Filing Date falls on
a day that is not a Business Day, then the Filing Date shall be extended to the
next Business Day.

 

(xx)         “Free Writing Prospectus” means any “free writing prospectus” as
defined in Rule 405 promulgated under the Securities Act.

 

(xxi)        “Grace Period” shall have the meaning set forth in Section 1(d).

 

(xxii)       “Holder” means a holder of record of Registrable Shares or of
Warrants exercisable for Registrable Shares.  For all purposes under this
Agreement, a holder of

 

17

--------------------------------------------------------------------------------


 

Warrants exercisable for Registrable Shares shall be deemed to hold such
Registrable Shares.

 

(xxiii)      “Holders Counsel” shall have the meaning set forth in Section 2(j).

 

(xxiv)     “Holder Indemnified Party” shall have the meaning set forth in
Section 5(a).

 

(xxv)      “Indemnified Party” shall have the meaning set forth in Section 5(c).

 

(xxvi)     “Investment Entity” shall have the meaning set forth in the recitals
hereto.

 

(xxvii)    “Investor” shall have the meaning set forth in the recitals hereto.

 

(xxviii)   “Material Event” shall have the meaning set forth in Section 2(h).

 

(xxix)     “Permitted Free Writing Prospectus” shall have the meaning set forth
in Section 3(b).

 

(xxx)      “Person” means any individual, partnership, joint-stock company,
corporation, limited liability company, trust or unincorporated organization,
and a government or agency or political subdivision thereof.

 

(xxxi)     “Purchase Agreement” shall have the meaning set forth in the recitals
hereto.

 

(xxxii)    “Registrable Shares” means (A) each share of Common Stock acquired by
a Holder pursuant to the Purchase Agreement, (B) each share of Common Stock
issuable to a Holder upon exercise of Warrants, and (C) any stock of the Company
issued as a dividend, or other distribution with respect to or in exchange for,
the Common Stock referred to in clause (A) or (B) above; until the date on which
all of the Registrable Shares then owned by such Holder (i) have been
effectively registered under the Securities Act and disposed of in accordance
with such registration statement, (ii) have been disposed of pursuant to
Rule 144 under the Securities Act or (iii) may be resold pursuant to Rule 144
without restriction or limitation (including without the requirement to be in
compliance with Rule 144(c)(1)) or another similar exemption under the
Securities Act.

 

(xxxiii)   “Rule 415 Limitation” shall have the meaning set forth in
Section 1(a).

 

(xxxiv)   “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(xxxv)    “Shelf Registration” shall have the meaning set forth in Section 1(a).

 

(xxxvi)   “Shelf Registration Period” shall have the meaning set forth in
Section 1(b).

 

18

--------------------------------------------------------------------------------


 

(xxxvii)  “Shelf Registration Statement” shall have the meaning set forth in
Section 1(a).

 

(xxxviii) “Special Grace Period” shall have the meaning set forth in
Section 1(d).

 

(xxxix)   “Special Registration Statement” shall mean a registration statement
relating to any employee benefit plan on Form S-8 or similar form or, with
respect to any corporate reorganization or other transaction under Rule 145 of
the Securities Act, a registration statement on Form S-4 or similar form.

 

(xl)          “Warrants” shall have the meaning set forth in the recitals
hereto.

 

[Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Gary C. Evans

 

Name:

Gary C. Evans

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

INVESTMENT ENTITY

 

 

 

[Investment Entities executed by means of Omnibus Signature Pages, the form of
which is attached as Annex I to the Purchase Agreement]

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors Mid-Cap Fund I, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

5,717,730

 

Warrants

571,773

 

 

 

Aggregate purchase price: $40,024,110.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors LLC, on behalf of certain managed accounts

 

 

 

Signature: Relational Investors LLC, as Investment Advisor

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

5,289,040

 

Warrants

528,904

 

 

 

Aggregate purchase price: $37,023,280.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: RH Fund I, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

474,160

 

Warrants

47,416

 

 

 

Aggregate purchase price: $3,319,120.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors XXIV, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

90,060

 

Warrants

9,006

 

 

 

Aggregate purchase price: $630,420.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors XXIII, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

714,850

 

Warrants

71,485

 

 

 

Aggregate purchase price: $5,003,950.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors XX, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

511,170

 

Warrants

51,117

 

 

 

Aggregate purchase price: $3,578,190.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors XVI, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

233,790

 

Warrants

23,379

 

 

 

Aggregate purchase price: $1,636,530.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors XV, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

550,980

 

Warrants

55,068

 

 

 

Aggregate purchase price: $3,854,760.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors IX, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

557,970

 

Warrants

55,797

 

 

 

Aggregate purchase price: $3,905,790.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Fund Partners, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

46,570

 

Warrants

4,657

 

 

 

Aggregate purchase price: $325,990.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Coast Partners, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

527,980

 

Warrants

52,798

 

 

 

Aggregate purchase price: $3,695,860.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors Mid-Cap Fund II, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

6,714,580

 

Warrants

671,458

 

 

 

Aggregate purchase price: $47,002,060.00

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVESTMENT ENTITIES

 

Relational Investors Mid-Cap Fund I, L.P.

Relational Investors Mid-Cap Fund II, L.P.

Relational Coast Partners, L.P.

Relational Fund Partners, L.P.

Relational Investors IX, L.P.

Relational Investors XV, L.P.

Relational Investors XVI, L.P.

Relational Investors XX, L.P.

Relational Investors XXIII, L.P.

Relational Investors XXIV, L.P.

RH Fund I, L.P.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PLAN OF DISTRIBUTION

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. The selling stockholders may sell their shares of our
common stock pursuant to this prospectus at fixed prices, at prevailing market
prices at the time of sale, at prices related to the prevailing market price, at
varying prices determined at the time of sale, or at negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·                                          ordinary brokerage transactions and
transactions in which the broker-dealer solicits purchasers;

 

·                                          block trades in which the
broker-dealer will attempt to sell the shares as agent, but may position and
resell a portion of the block as principal to facilitate the transaction;

 

·                                          purchases by a broker-dealer as
principal and resale by the broker-dealer for its account;

 

·                                          an exchange distribution in
accordance with the rules of the applicable exchange;

 

·                                          privately negotiated transactions;

 

·                                          short sales;

 

·                                          through the writing or settlement of
options or other hedging transactions, whether through an options exchange or
otherwise;

 

·                                          broker-dealers may agree with the
selling stockholders to sell a specified number of such shares at a stipulated
price per share;

 

·                                          a combination of any such methods of
sale; and

 

·                                          any other method permitted pursuant
to applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the

 

B-1

--------------------------------------------------------------------------------


 

list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling

 

B-2

--------------------------------------------------------------------------------


 

stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until such time as the
shares offered by the selling stockholders have been effectively registered
under the Securities Act and disposed of in accordance with such registration
statement, the shares offered by the selling stockholders have been disposed of
pursuant to Rule 144 under the Securities Act or the shares offered by the
selling stockholders may be resold pursuant to Rule 144 without restriction or
limitation (including without the requirement to be in compliance with
Rule 144(c)(1)) or another similar exemption under the Securities Act.

 

B-3

--------------------------------------------------------------------------------